               Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 1 of 21 PageID #:1

 AO 91 G,ev. 11/11) Criminal Complaint                            SAUSA Chester Chor
                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION                        AUGl$!0t90J
 UNITED STATES OF AMERICA                                                       THOIT4AS G. BRUTON
                                                    CASE NUMBER:            CLERK, U.S. DISTRICTCOURT
                          v.

 GREGORIO CASTILLO, JR.                                                 19CR 645
                                         CRIMINAL COMPLAINT                MAGISTRATE JUDGE CO)(

        I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
On or about August 12, 20L9, at Elmwood Park, in the Northern District of Illinois, Eastern
Division, the defendant violated:
      Code Section                                Offense Description
      Title 21, United States Code, Section did knowingly and intentionally possess with
      841(a)(1)                             intent to distribute 100 grams or more of a
                                            mixture and substance containing a detectable
                                            amount of heroin, a Schedule I Controlled
                                                  Substance.


     This criminal complaint is based upon these facts:
      X    Continued on the attached sheet.

                                                      ANTONIO VAZQ
                                                      Task Force O                          Enforcement
                                                      Administration (DEA)

Sworn to before me and signed in my presence.

 Date: Aueust 13. 2019
                                                                    Judge's sigruature

 City and state: Chicago. Illinois                 STISAN E. COX. U.S. Masistrate Judse
                                                                   Printed name and Title
       Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 2 of 21 PageID #:1




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                         AFFIDAVIT

        I, Antonio Yazquez, being duly sworn, state as follows:

        1.      I   am a Task Force Of{icer with the Drug Enforcement Administration

("DEA") and have been so employed since approximately May 2016.          I   am currently

assigned to the DEA Chicago Field Division, and my responsibilities include the

investigation of narcotics trafficking offenses, including offenses defined by 2t U.S.C.

SS   841 and 846.

        2.      This affidavit is submitted in support of a criminal complaint alleging

that GREGORIO CASTILLO, JR. has violated Title 21, United States Code, Section

8a1(a)(1). Because this affidavit is being submitted for the limited purpose of

establishing probable cause in support of a criminal complaint charging CASTILLO,

JR. with knowingly and intentionally possessing with intent to distribute 100 grams

or more of a mixture and substance containing a detectable amount of heroin,               a

Schedule     I Controlled Substance. I have not included each and every fact known to me

concerning this investigation.      I   have set forth only the facts that   I   believe are

necessary to establish probable cause to believe      that the defendant committed the
offense alleged in the complaint.

        3.      This affidavit is based on my personal knowledge, information provided

to me by other law enforcement agents, physical surveillance, information provided

by a confidential source, my review of consensual recordings, and my experience and
         Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 3 of 21 PageID #:1




training, as well as the training and experience of other agents with whom I have

spoken.

    I.   BACKGROUND OF THE INVESTIGATION
         4.      On or about February 6, 2019, Individual A met with an undercover

DEA agent ("UC") in the parking lot of the Gurnee Mills shopping mall where

Individual A distributed to the UC approximately one kilogram of heroin. On or about

March 14,2019,Individual A met with the UC again in Waukegan. Individual A gave

the UC approximately 900 grams of heroin and approximately two kilograms of

cocaine. After Individual   A   gave the UC the narcotics, the law enforcement officers

arrested Individual A. 1

         5.     Individual A was taken to Waukegan Police Department, where he was

given his Mirando rights. Individual A provided officers a written waiver of his

Miranda rights and agreed speak with law enforcement. Individual A told law

enforcement that the week prior to his arrest, a drug courier delivered 15 kilograms

of cocaine to Individual A at his house in Waukegan. Individual A stated that he was

selling the 15 kilograms on behalf of Individual B and Individual C, both of whom are

narcotics dealers located in Mexico. Individual A provided law enforcement with

Individual B's phone and Individual C's phone, both of which were Mexican cell phone

numbers. Individual A further stated that he was supposed to meet with a courier in

the next few days to deliver the money from the sale of the cocaine. During the


1 Individual A is currently charged federally with a controlled substance offense. Individuai A
is cooperating with the DEA in the hopes of receiving a reduced sentence for this charge. No
promises have been made to Individual A about the outcome of the pending prosecution.
Individual A has previous DUI, theft, and firearm related convictions.
        Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 4 of 21 PageID #:1




interview, Individual A sent a text message to Individual B's phone from the IJC's

phone number telling Individual B that the UC's phone number was Individual A's

new phone number and to contact Individual A at that number going forward.

        6.     On or about March 18, 2019, Individual C called the UC and introduced

himself as "[Individual A]'s uncle."2 Individual C asked about Individual A's

whereabouts. The UC told Individual C that his name was Carlos and that the UC

was Individual A's roommate, Individual A had been arrested on a warrant for traffic

related offenses, and that UC had the money Individual A was supposed to deliver to

the courier. Individual C told the UC that someone will pick       it   [money] up tomorrow

and that Individual C would greatly appreciate       it if the UC turned over the "papers"

[money]. On or about March L9,z}L9,Individual C called the UC and told the UC that

Individual C could arrange for another 30 kilograms to be delivered to the Chicago

area.Individual C also told the UC that he had son he referred to as "Junior" that was

in possession of narcotics that Junior could seII in order to help Individual A get out

jail.



2 The consensually recorded conversations, including text messages ("recorded
conversations"), have been summarized in this Affidavit. The recorded conversations among
the UC, Individual C, and CASTILLO, JR. are in Spanish. I am able to read and speak
conversational Spanish. The summaries of the recorded conversations throughout this
Affidavit are based upon my review of the recorded conversations and review of preliminary
translations of the recorded conversations, and do not reflect summaries from certified
translated transcripts of the recorded conversations. The times listed for the recorded
conversations are approximate. The summaries do not include all statements or topics covered
during the course of the recorded conversations. At various points in the Affidavit, I have
included my interpretation of words and phrases used in the recorded conversations. My
interpretations are based on conversations with and information I received from the UC and
Individual A, my knowledge of the investigation as a whole, my experience and training in
narcotics investigations, and the experience and training of other law enforcement agents with
whom I have consulted.
      Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 5 of 21 PageID #:1




      7.     Over the next several months, the UC and Individual C had periodic

phone conversations regarding the potential sale of cocaine. Individual C continued to

ask to be paid a broker fee for the narcotics Individual A delivered to the UC on or

about March 14, 2019. On or about July 2, 2019, the UC, through another law

enforcement officer, wired a broker fee payment of $400        in U.S. currency through
Moneygram to Individual C

II. FACTS SUPPORTING PROBABLE CAUSE
   A. CASTILLO, JR. and the UC Meet to Discuss the Sale of Cocaine
           and Heroin
      8.     On or about July 28, 2019, at approximately 1:05 p.m., the UC missed a

call from Individual C using Individual C's phone. At approximately 1:23 p.m., the UC

called Individual C at Individual C's phone. This call was recorded. Individual C began

the call by telling the UC, "Hello my beautiful nephew, I have a good surprise for you.

My son is going to call you. I have something for you, there's something. So that you

guys can talk, OK?" The UC asked Individual C      if his   son was here   in Chicago and
Individual C responded, "Yes, of course in Chicago." Individual    C then stated   that the

UC and his son can work together here [in Chicago] in person and that his son would

be calling the UC shortly. The UC asked Individual C        if the purpose of the meeting
with CASTILLO, SR's son was to discuss "white paint" [cocaine]. Individual      C replied,

"Yes, yes, yes and very good. He    will call you so that we don't talk too much."
Individual C further stated that he is currently in Mexico and that he wanted the UC

and his son to get together and come to an agreement.
      Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 6 of 21 PageID #:1




       9.     Later that same day, at approximately 3:05 p.m., the UC received a call

from a Hispanic male, Iater identified as GREGORIO CASTILLO, JR.3, from a phone

number ending      in   9784 ("CASTILLO, JR.'s phone"). This call was recorded.

CASTILLO, JR. asked, "Is this Carlos? I'm calling on behalf of the uncle." The UC

replied, "Oh yes, [Individual C] told me you would be calling." CASTILLO, JR. asked

if the UC was busy that day. The UC told CASTILLO, JR. that the UC was out of
town, but that the UC would be coming back on Sunday night. The UC told

CASTILLO, JR. that UC could call him back then. CASTILLO, JR. asked if the UC

had his number and the UC replied yes. The UC then asked CASTILLO, JR. where he

was located, and CASTILLO, JR. responded that he was located "in Chicago, just

north." CASTILLO, JR. and UC agreed to talk the following day.

       10.    On or about July 28, 2019, at approximately 9:21 p.m., the UC called

CASTILLO, JR. at CASTILLO, JR.'s phone. This call was recorded. CASTILLO, JR.

asked where the UC was located and the UC responded              that he was near     E1gin,

Illinois. CASTILLO, JR. stated that he was also located in that area and              asked.




3 Law enforcement identified GREGORIO CASTILLO, JR. as follows: in recorded calls
between the UC and Individual C, Individual C told the UC that he has a son that he referred
to as Junior that lived in the Chicago area. A search of law enforcement databases showed
that Individual C had previously lived at an address in Hoffman Estates, Illinois. The search
also reveaied that an individual by the name of GREGORIO CASTILLO, JR. lived at an
address on the 1900 block of Holbrook Lane in Hoffman Estates, Illinois ('CASTILLO, JR's
address"). After the UC met with CASTILLO, JR. on July 29, 2019 at the Cabela's parking lot
in Hoffman Estates, the UC was shown a driver's license photograph of CASTILLO, JR. from
law enforcement databases and the UC verified that CASTILLO, JR. was the person he met
with in the Cabe1a's parking lot. Additionally, law enforcement officers and a DtrA Airwing
helicopter were performing surveillance of the IJC's meeting with CASTILLO, JR on JuIy 29,
2019. Foliowing the meeting, surveillance officers and the DEA Airwing helicopter foliowed
CASTILLO, JR. back to CASTILLO, JR.'s address in Hoffman Estates.
       Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 7 of 21 PageID #:1




whether the UC could meet the next day. The UC and CASTILLO, JR. agreed to meet

the next day after 10 a.m., near Elgin, Illinois.

        11.   On or about July 29, 2019, at approximately 12:30   p.il., the UC drove to

the Cabela's retail store located at 5225 Prairie Stone Parkway, Hoffman Estates,

Illinois. At approximately 12:35 p.ffi., the UC called CASTILLO, JR. at CASTILLO,

JR.'s phone. This call was recorded. The UC told CASTILLO, JR. that s/he was at the

Cabela's   in Hoffman Estates and was ready to meet. CASTILLO, JR. responded that

he was eating tacos near the intersection of Barrington Road and Bode Road and     that

he would meet the UC    in   15 minutes at the Cabela's. The UC gave CASTILLO, JR. a

description of his/her vehicle and CASTILLO, JR. stated that he was driving a white

Nissan sedan.

        L2.   Later that day, at approximately 1:01 p.m., CASTILLO, JR. called the

UC from CASTILLO, JR.'s phone. This caII was recorded. CASTILLO, JR. stated that

he   just entered the parking lot of the Cabela's and the UC gave CASTILLO, JR. the

Iocation of where s/he was parked. A few minutes later, the UC saw a white 2018

Nissan Altima ('CASTILLO, JR.'s vehicle")a park next to the UC's vehicle. CASTILLO,

JR. exited CASTILLO, JR.'s vehicle and entered the UC's vehicle through the front

passenger side door. The UC had video and audio recording equipment set up inside

the vehicle and the meeting between the UC and CASTILLO, JR. was video and audio


a The white 2018 Nissan Altima ('CASTILLO, JR.'s vehicle") is owned by PV Holding
Corporation, which is the parent company of Avis Budget Rental Car. Pursuant to an
administrative subpoena served on Avis Budget, law enforcement has learned that
CASTILLO, JR.s'vehicle was rented by GREGORIO CASTILLO, JR. on July 10, 2019 through
August l, 2019. On August L, 2019, the rental agreement for CASTILLO, JR.'s vehicle was
renewed by CASTILLO, JR. through August 21,2019.
       Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 8 of 21 PageID #:1




recorded. CASTILLO, JR. introduced himself as "the son of [Individual C], I'm Junior."

CASTILLO, JR. asked          if the UC was friends with Individual     C. The UC responded

that s/he was friends with [Individual A] and that the UC helped Individual A get the

work out [sell the narcotics]. The UC told CASTILLO, JR. that Individual A and

Individual C had a falling out because Individual A lost some narcotics and still owed

Individual    C for   it. CASTILLO, JR. stated, "My boss [Individual   C] told me about   that

and he was bothered by it. I don't know what happened there, but he said that you are

good   for working [selling narcotics]." The UC explained to CASTILLO, JR. that
Individual A gave a guy a kilogram of "Chinese food" [heroin] on consignment and the

guy took off without paying [for the heroin]. CASTILLO, JR. stated, "That's why they

[source of supply] closed the door on them [Individual C and CASTILLO, JR.]. The

company [source of supply] was bothered by that. But       it   doesn't matter because    I am
with a new company [source of supply] and everything looks          good here." CASTILLO,

JR. then asked the UC, "what do you work        with [what drugs does the UC     seII]?" The

UC responded that s/he has buyers of "Chinese food" fheroin] and "white paint"

[cocaine], but that UC had an easier time selling "white paint" [cocaine]. CASTILLO,

JR. stated, "This company [source of supply] brings pure white cars [kilograms of

cocaine]. We refer to them [kilograms of cocaine] as cars. They have pure cars for

racing." The UC told CASTILLO, JR. that the quality has to be good, because it

[cocaine]   will   be used for cooking [crack cocaine]. UC told CASTILLO, JR. that    if the
quality is not good, people will be returning it to the UC. CASTILLO, JR. responded,

"The only thing they       will be returning is dollar bills to you." CASTILLO, JR. then
stated, "This company [source of supply] specializes in pure cars [cocaine] and racing
       Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 9 of 21 PageID #:1




type cars." CASTILLO, JR. asked the UC what price the UC was looking for. The UC

responded that s/he was selling cocaine for $33 to $34,000 per kilogram. CASTILLO,

JR. stated, "They [kilograms of cocaine] went up, but I'm going to get you a number

foricel that you can make money." CASTILLO, JR. also told the UC that the UC would

have to pay upon delivery of the cocaine. CASTILLO, JR. told the UC to call him when

the UC had "the tickets [money] ready." CASTILLO, JR. further related that he lived

in Schaumburg, Illinois and that he had a place where the UC could go and check out

the "aparato", a Spanish word meaning apparatus that is also a common slang term

for a kilogram of cocaine. CASTILLO, JR. told the UC that they [kilograms of cocaine]

should be ready this week. CASTILLO, JR. then asked if the UC could work [sell]          with
"food" [heroin]. The UC said that s/he had several customers for               it   and asked

CASTILLO, JR. for the price. CASTILLO, JR. responded, "Since I usually don't work

it [heroin], I have worked it   [heroin], but I used to give   it to [Individual A]. He would
take care of that [selling the heroin]." CASTILLO, JR. stated that Individual A

stopped answering his calls and his father's calls and did not know the reason. The

UC told CASTILLO, JR. that it was because of the one kilogram of heroin Individual

C gave to Individual A and that Individual A lost      it. CASTILLO, JR. then told the UC,

"I   gave   that [kilogram of heroin] to him,   I   gave   that to him, and I gave him   cars

[kilograms of cocaine] and everything and       I don't know what they [Individual A] did
with it." CASTILLO, JR. then told the UC that he would get prices for the UC and

that CASTILLO, JR and the UC could talk at a later date. The UC told CASTILLO,

JR. that the UC    will start getting the "papers" [money] together and that the UC could
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 10 of 21 PageID #:1




take three to four [kilograms] right away. The UC and CASTILLO, JR. agreed to talk

the following day.

        13.    CASTILLO, JR. then exited the UC's vehicle and entered CASTILLO,

JR.'s vehicle and left the Cabela's parking lot. The UC recognized the voice of the

individual the UC met in his/her vehicle as the same person the UC spoke to using

CASTILLO, JR.'s phone.

        14.    Following the meeting between the UC and CASTILLO, JR., law

enforcement officers performing surveillance of the meeting, as well as a DEAAirwing

helicopter, followed CASTILLO, JR. in CASTILLO, JR.'s vehicle after he left Cabela's

parking lot. CASTILLO, JR. first drove to a Subway restaurant. After leaving the

Subway, CASTILLO, JR. drove to a residence located on the 1900 block of Holbrook

Lane    in   Hoffman Estates, Illinois ("CASTILLO, JR.'s residence") and parked

CASTILLO, JR.'s vehicle in the driveway of CASTILLO, JR.'s resid.ence. Based on a

search of law enforcement databases,     this address is listed as CASTILLO,      JR.'s

residence on    his Illinois driver's license. The UC was shown a driver's     license

photograph of CASTILLO, JR. from law enforcement databases and the UC verified

that CASTILLO, JR. was the person he met with in the Cabela's parking lot.

   B.        CASTILLO, JR. Provides a Sample of Heroin to the UC
        15.    On JuIy 30, 2019, at approximately 8:57 a.m., CASTILLO, JR. called the

UC from CASTILLO, JR.'s phone. CASTILLO, Jr. asked if the UC was busy today.

The UC advised him that the UC was busy picking up "papers" [money] owed to the

UC. CASTILLO, JR. told the UC that he wanted to meet about the "food" [heroin] that

they had previously discussed. The UC asked CASTILLO, JR.        if they   ICASTILLO,



                                           I
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 11 of 21 PageID #:1




JR.'s supplier] had given him a price [per kilogram]. CASTILLO, JR. responded, "I'm

working on that, but I wanted to give you a photo [sample of heroin] fi.rst." The UC

asked CASTILLO, JR.      if they could meet tomorrow. The UC and CASTILLO,         JR.

agreed to meet the following day around noon.

      16.    On or about July 31, 2019, at approximately 11:30 &.ffi., the UC drove to

the Cabela's parking lot in Hoffman Estates, Illinois. At approximately 11:39 a.m., the

UC called CASTILLO, JR. at CASTILLO, JR.'s phone, but received no response. At

approximately, 17:42 &.ffi., CASTILLO, JR. called the UC from CASTILLO, JR.'s

phone. This call was recorded. The UC told CASTILLO, JR. that the UC could meet

with him at the same location as before [Cabe1a's parking lot] and CASTILLO, JR.

agreed to meet at that location.

      17.    Prior to the UC's meeting with CASTILLO, JR., at approximately 11:50

&.fl., law enforcement officers set up surveillance ("Surveillance") at CASTILLO, JR.'s

residence and   at the Cabela's in Hoffman Estates. At approximately       12:16 p.n.,

Surveillance observed CASTILLO, Jr. Ieave CASTILLO, JR.'s residence and enter

CASTILLO, JR.'s vehicle, which was parked in the driveway outside, and drive away.

At approximately   12:26 p.D., Surveillance observed CASTILLO, JR.'s vehicle drive

into the Cabela's parking lot and drive towards the UC's vehicle. At approximately

12:28 p.ffi., Surveillance and the UC saw CASTILLO, JR. exit CASTILLO, JR.'s

vehicle and enter the UC's vehicle. The UC and CASTILLO, JR. first exchanged

greetings. CASTILLO, JR. told the IJC, "Look,    I brought you this, I brought you a
photo [sample of heroin]." CASTILLO, JR. then handed the UC a clear plastic baggie

wrapped in a paper towel. The UC saw that the plastic baggie contained a substance



                                          10
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 12 of 21 PageID #:1




that looked like suspect heroin. CASTILLO, JR. stated, "Let me know and with that

we can work [proceed with the sale of heroin]." The UC told CASTILLO, JR. that s/he

has people that can test   it   out. The UC also asked CASTILLO, JR. to get the UC a

good price so   that they could both make money. CASTILLO, JR. asked the UC how

many [kilograms of heroin] the UC needed. The UC responded that "if the quality was

good I could take four [kilograms of heroin]." CASTILLO, JR. stated that the price was

"50" [$50,000 per kilogram]. The UC advised him that the price is high, but if the

quality is good, maybe the UC can make something [profit] on        it. CASTILLO, JR.
responded, "He was told that on a scale of 1 to 10, this [heroin] is a 9." The UC advised

CASTILLO, JR. that s/he "usually gets it [heroin] at 47 [$41,000 per kilogram] and

that if they [CASTILLO, JR.'s suppliers] could lower the price a little bit, then the UC

can get "4" [kilograms of heroin]. CASTILLO, JR. asked the UC, "will you be paying

upon receipt [of the heroin] and the UC responded, "Yes." CASTILLO, JR. also told

the UC that the "cars [cocaine] will be arriving this weekend but, the food [heroin] is

ready, that's why they ICASTILLO, JR's suppliers] gave me the photo [sample of

heroinl." The UC and CASTILLO, JR. agreed to talk the following day.

      18.    Later that day, at approximately 3:51 p.m., the UC received a text

message from CASTILLO, JR. using CASTILLO, JR.'s phone stating, "Let me know

what they say about the photo [sample of heroin]." At approximately 7:01 p.m., the

UC replied by text message, "The photo [sample of heroin] was very pretty, but they

didn't like the price." At approximately 7:37 p.m., CASTILLO, JR. texted back from

CASTILLO, JR.'s phone, "43 y Pulaski" [code for $43,000 per kilogram].




                                            11
      Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 13 of 21 PageID #:1




        19.      On or about August 1,2019, at approximately 1:38 p.m., CASTILLO, JR.

called the UC from CASTILLO, JR.'s phone. This call was recorded. The UC told

CASTILLO, JR. that the UC's clients liked "the photo" [sample of heroin], but the price

was too high. CASTILLO, JR. responded that the price was "43" [$43,000 per

kilograml and that is what CASTILLO, JR. meant in his text message the day before.

The UC responded that s/he could "definitely work with that number [price]." The UC

then said that slhe needed a few days to get everything together. The UC and

CASTILLO, JR. agreed to talk at a later date.

   C.      CASTILLO, JR. and the UC Discuss the Sale of Cocaine
        20.      On or about August 6, 2079, at approximately 3:50 pm, the UC received

a text message from CASTILLO, JR. using CASTILLO, JR.'s phone that stated,
"Primo the car [cocaine] is ready". The UC replied by text message to CASTILLO, JR.,

"Primo I'm glad you called me, my phone was damaged and I lost all my numbers."

CASTILLO, JR. then responded by text message from CASTILLO, JR.'s phone, "Primo

are you ready." The UC wrote back,      "I return tomorrow night and I will call you to

start working."

        21.      On or about August 8, 2019, at approximately 3:17 pm, CASTILLO, JR.

called the UC from CASTILLO, JR.'s phone. This call was recorded. The UC told

CASTILLO, JR. that the UC had all the "papers" [money]. The UC asked CASTILLO,

JR.   if he had the "white paint" [cocaine]. CASTILLO,      JR. responded, "The cars

[cocaine] are ready. They are here." The UC asked CASTILLO, JR.      if s/he could start

with "2   antd   2" [two kilograms of cocaine and two kilograms of heroin] to show the

customers. CASTILLO, JR. responded, "The cars [cocaine] are         at 32   [$32,000 per



                                            t2
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 14 of 21 PageID #:1




kilogram]." CASTILLO, JR. stated that he would check with "his guy" [supplier] about

the heroin and call the UC back.

       22.   Later that day, at approximately 5:13 p.m., CASTILLO, JR. called the

UC from CASTILLO, JR.'s phone. This caII was recorded. CASTILLO, JR. told the UC,

"The cars [cocaine] will be ready early tomorrow and for the food [heroin],        I will let
you know when       I   see you." The UC asked   if   s/he could purchase the heroin and the

cocaine at the same time. CASTILLO, JR. responded, "No, they are different lines

[from different suppliers]." The UC told CASTILLO, JR. that s/he wanted to start with

the "food" [heroin] first. The UC and CASTILLO, JR. agreed to talk later.

       23.   On or about August 9, 2019, at approximately 7l:41a.m., the UC sent a

text message to CASTILLO, JR. at CASTILLO, JR.'s phone stating, "Primo I'm ready,

I have for 4 [kilograms] if you can." At approximately 1:19 p.m., CASTILLO, JR. called.

the UC from CASTILLO, JR.'s phone. This call was recorded. The UC told CASTILLO,

JR. that s/he had "the papers [money] for the four [kilograms of cocaine]." CASTILLO,

JR. responded that he was ready and that he had "two fkilograms] already set aside"

for the UC, but he will check on the other two kilograms. The UC and CASTILLO, JR.

agreed to talk later. At approximately 1:39 p.m., CASTILLO, JR. sent a text message

to the UC from CASTILLO, JR.'s phone stating, "Awaiting confirmation on the cars

[cocaine] Primo."

      24.    Later that day, at approximately 3:18 p.m., CASTILLO, JR. called the

UC from CASTILLO, JR.'s phone. This call was recorded. CASTILLO, JR. told the UC,

"The cars [cocaine] aren't race cars, they are not as powerful [the quality of the cocaine

is not goodl and they [supplier] only have one [kilogram]." The UC initially told


                                            13
       Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 15 of 21 PageID #:1




CASTILLO, JR . that s/he would take the one kilogram of cocaine, but later told

          JR. that s/he would rather wait for the heroin. CASTILLO, JR. told the
CASTILLO, JR.

UC that he would be ready the following day with the heroin. Later that evening, at

approximately 8:51 p.m., the UC called CASTILLO, JR. at CASTILLO, JR.'s phone.

This call was recorded. The UC told CASTILLO, JR. that s/he forgot about a prior

commitment the next day and that s/he would not be able to meet with CASTILLO,

JR. The UC and CASTILLO, JR. agreed to meet on Monday [August 12,2019].

     D.     CASTILLO, JR. Agrees to Sell a Kilogram of Heroin to the UC
          25.   On or about August 72, 2019, at approximately 8:40 a.m., Surveillance

was established at CASTILLO, JR.'s residence         in   Hoffman Estates, Illinois. At

approximately 10:02 a.m., the UC called CASTILLO, JR. at CASTILLO, JR.'s phone,

but received no response. At approximately 10:07 ?.rn., CASTILLO, JR. called the UC

from CASTILLO, JR.'s phone. This caII was recorded. The UC told CASTILLO, JR.

that the UC was ready and had "papers [money] for three [kilograms] of the          food

[heroin]." The UC further told CASTILLO, JR. that s/he could start with just one or

two kilograms if that is what CASTILLO, JR. wanted to do. CASTILLO, JR. responded

that he would call his supplier and find out and that the UC would probably have to

go   north to get the heroin. CASTILLO, JR. told the UC that he would let the UC know

where to go in an hour.

        26.     Later that morning, at approximately 10:30 a.m., Surveillance observed

CASTILLO, JR. exit CASTILLO, JR.'s residence and enter CASTILLO, JR.'s vehicle.

Surveillance followed CASTILLO, JR.'s vehicle from the area of CASTILLO JR.'s

residence heading east on Higgins Road and eventually get onto the I-90 expressway




                                           t4
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 16 of 21 PageID #:1




heading eastbound toward Chicago. At approximately 10:57 a.m., the UC received a

text message from CASTILLO, JR. using CASTILLO, JR.'s phone that stated, "at            1.2


primo." The UC responded by text message, "Where."

      27. That same day, at            approximately 11:16 a.m., Surveillance saw

CASTILLO, JR.'s vehicle arrive and park in front of a residence on the 4600 block of

North Kelso Avenue in Chicago, Illinois. Surveillance then saw CASTILLO, JR. exit

CASTILLO, JR.'s vehicle and enter a nearby residence on that block. At approximately

11:55 ?.D., Surveillance saw CASTILLO, JR. exit the same residence on the 4600

block of North Kelso Avenue and enter CASTILLO, JR.'s vehicle. Shortly thereafter,

a male individual, Iater identified as Individual D5, exited the same resid"ence and

entered the front passenger seat of CASTILLO, JR's vehicle. Surveillance then saw

CASTILLO, JR. and Individual D leave the area in CASTILLO, JR.'s vehicle heading

westbound on Montrose Avenue.

       28.   Later that day, at approximately 12:40 p.r., the UC called CASTILLO,

JR. at CASTILLO, JR.'s phone. This call was recorded. CASTILLO, JR. apologizedfor

not responding to the UC and said that "his guy [supplier] was extremely busy, but he

will be ready in 45 minutes." CASTILLO, JR. further told the UC that he would send

the UC directions on where to meet.



5As described further below, law enforcement officers conducted a traffic stop of CASTILLO,
JR.'s vehicle on August 12, 2019 at approximately 2:10 p.m. CASTILLO, JR. was accompanied
by a Hispanic male in the front passenger seat, who provided officers with name and date of
birth. Law enforcement was able to verifi, Individual D's identity through a search of iaw
enforcement databases. SurveilIance officers were shown Individual D's photograph from law
enforcement databases and confirmed that Individual D was the person who entered
CASTILLO, JR.'s vehicle at approximately 11:55 a.m. earlier that day.




                                            15
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 17 of 21 PageID #:1




      29.   Later that afternoon, at approximately l:24p.m., CASTILLO, JR. called

the UC from CASTILLO, JR.'s phone. This call was recorded. CASTILLO, JR. told the

UC that he was ready to meet. The UC asked how many kilograms CASTILLO, JR.

was able to get. CASTILLO, JR. replied, "one [kilogram of heroin] to start, Primo."

CASTILLO, JR. then told the UC to go to the intersection of 5th Avenue and North

Avenue in Melrose Park. The UC asked if they could meet at a location halfivay, and

CASTILLO, JR. responded that he would check     if his supplier would agrbe to it. At
approximately l:27 p.m., CASTILLO, JR. called the UC from CASTILLO, JR.'s phone.

This call was recorded. CASTILLO, JR. told the UC that his supplier had other

commitments and instructed the UC to meet them at the Target store located near the

intersection of 5th Avenue and North Avenue in Melrose Park.

      30. That same dry, at         approximately 1:53    p.fl.,   Surveillance saw

CASTILLO, JR.'s vehicle pull into a Shell gas station located on West North Avenue

in River Forest, Illinois. CASTILLO, JR. exited his vehicle and walked around the
parking lot of the gas station. At approximately 2:00 p.m., a black Dodge minivan

entered the SheII gas station. An unidentified individual exited the Dodge minivan

and that individual and CASTILLO, JR. began talking with each other. Several

minutes later, at approximately 2:03 p.m., Surveillance saw CASTILLO, JR. and the

unidentified individual reenter their respective vehicles and leave the Shell gas

station heading eastbound on North Avenue, with CASTILLO, JR.'s vehicle following

behind the Dodge minivan. Surveillance then saw CASTILLO, JR's vehicle and the

Dodge minivan drive approximately half a mile on North Avenue before turning left

on Newland Avenue, and then entering an alley running parallel to North Avenue. A



                                        16
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 18 of 21 PageID #:1




couple of minutes later,    at approximately 2:05 p.m., Surveillance saw CASTILLO,

JR.'s vehicle exit the alley and eventually turn westbound on North Avenue.

Surveillance lost sight of the Dodge minivan.

      31.     Shortly after CASTILLO JR.'s vehicle began driving westbound on North

Avenue, at approximately 2:07 p.m., CASTILLO, JR. called the UC from CASTILLO,

JR.'s phone. This caII was recorded. CASTILLO, JR. asked the UC how long         it would
take for the UC to arrive at the Target. The UC responded that s/he would be there in

15 minutes.   At approximately 2:10 p.m., a Des Plaines canine officer ("canine offi.cer")

conducted   a traffic stop on CASTILLO, JR.'s vehicle for following the vehicle
immediately ahead of CASTILLO, JR.'s vehicle too closely. The traffic stop was

conducted on the 7500 block of West North Avenue        in Elmwood Park, Illinois. The

driver of CASTILLO, JR.'s vehicle provided the canine officer with an Illinois driver's

Iicense identifring him as CASTILLO, JR. The passenger in CASTILLO, JR.'s vehicle

later provided law enforcement officer with his/her name and date of birth, which law

enforcement used      to verifi, Individual's D's identity through law       enforcement

databases. When the canine offi.cer approached CASTILLO, JR.'s vehicle and spoke

with CASTILLO, JR., the canine officer smelled a strong odor of burnt            cannabis

emanating from CASTILLO, JR.'s vehicle. The canine officer also observed small bits

of green plant material, suspected to be cannabis, within CASTILLO, JR.'s vehicle.

Based on these observations, the canine officer brought his canine partner, Jager, to

conduct a free air sniff around CASTILLO, JR.'s vehicle and Jager positively alerted




                                            17
      Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 19 of 21 PageID #:1




to the presence of narcotics inside of CASTILLO, JR.'s vehicle.G The canine officer,

accompanied by other law enforcement offi.cers, proceeded to search CASTILLO, JR.'s

vehicle. During the search, law enforcement officers found a black Adidas book bag in

the trunk of the vehicle. The book bag contained a white plastic bag, inside of which

was a heat sealed bag containing a brick-like object wrapped in tape. The contents of

the brick-Iike object field tested presumptively positive for the presence of heroin and

weighed approximately one kilogram. Law enforcement officers then placed

CASTILLO, JR. and Individual D under arrest.

    E.     CASTILLO, JR.'s Post-Arrest Interview with Law Enforcement
         32.   Following his arrest,     at approximately     2:20 p.m., Iaw enforcement

officers read CASTILLO, JR. his Miranda rights from a pre-printed form while

CASTILLO, JR. was in a squad car. CASTILLO, JR. acknowledged }rrts Mirando rights

and agreed to speak with law enforcement. CASTILLO, JR. told law enforcement the

following: CASTILLO, JR. became indebted to a drug trafficking organuzation ("DTO")

in Mexico approximately two years ago after he had narcotics and money stolen from

him. Over the last two years, CASTILLO, JR. has tried to pay the debt off by selling

marijuana and cocaine, but he has not been able to pay the debt off. Approximately

one month ago, a member of the DTO contacted CASTILLO, JR., reminded him of the




6 According to the canine officer, Jager is certified annually by the lllinois Law Enforcement
Training and Standards Board as a narcotics dog. Jager was most recently re-certified on June
26, 2019. Jager is trained to sniff vehicles, rooms, and lockers to detect the odors of heroin,
cocaine, marijuana, methamphetamine, and other controlled substances that could be
contained inside. Jager is also trained to indicate the presence of such substances or their
scents by alerting to the item he is sniffing. According to Des Plaines Police Department
records, Jager success rate in alerting to controlled substances is approximately g0%




                                              18
     Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 20 of 21 PageID #:1




debt he owed, and told CASTILLO, JR. that     if he acted as a middle man for the sale

of heroin to an individual in the Chicago area, his debt would be forgiven. CASTILLO,

JR. agreed and he was later given a phone number for an individual he only knew as

"Carlos" [the UC]. CASTILLO, JR. told law enforcement that he met with Carlos twice

at the Cabela's parking lot in Hoffman Estates and discussed the sale of heroin and

cocaine. CASTILLO, JR. further admitted that he offered Carlos a kilogram of heroin

for $50,000, and later dropped the price to $40,000 when Carlos pushed back on the

initial price. CASTILLO, JR. further admitted that a member of the DTO provided
him with a kilogram of heroin and that he was going to meet Carlos at the Target in

Elmwood Park, Illinois to deliver the heroin before being pulled over. CASTILLO, JR.

refused to provide any information on the DTO. CASTILLO, JR. was then taken to

Blue Island Police Department for processing.

      33. After CASTILLO,        JR. arrived at Blue Island Police Department, at

approximately 4:28 p.m., Iaw enforcement again read CASTILLO, JR. his Miranda

rights from a pre-printed form. CASTILLO, JR. signed a written waiver of his

Miranda rights. Law enforcement proceeded to interview CASTILLO, JR., but the

interview was terminated shortly thereafter when CASTILLO, JR. asked to speak

with an attorney. At approximately 4:48 p.m., CASTILLO, JR. requested to speak with

law enforcement without an attorney present. Law enforcement proceeded to conduct

a recorded interview   with CASTILLO, JR. CASTILLO, JR. provided law enforcement

with the same information that he provided law enforcement in the squad car,       as

described in paragraph 32 above.




                                         19
       Case: 1:19-cr-00645 Document #: 1 Filed: 08/13/19 Page 21 of 21 PageID #:1




III.    CONCLUSION

        34.   Based on the foregoing facts, I respectfully submit that there is probable

cause to believe that, on or about August 12,20L9, GREGORIO CASTILLO, JR. did

knowingly and intentionally possess with intent to distribute a controlled substance,

namely, 100 grams or more of a mixture and substance containing a detectable

amount of heroin, a Schedule      I Controtled Substance, in violation   of Title 21, United.

States Code, Section 8a1(a)(1).


                                          FURTHER A


                                          Antonio Yazquez

                                          Administration


SU     CRIBED AND SWORN to before me on August 13, 2019.



United States Magistrate Judge




                                             20
